 286DECISIONSOF NATIONALLABOR RELATIONS BOARDEsten Dyeing&Finishing Co.,Inc.andTextileWork-ers Union of America,AFL-CIO, CLC, Petitioner.Case 1-RC-13289July 18, 1975DECISION AND DIRECTIONBY MEMBERSFANNING,JENKINS,AND KENNEDYPursuant to a Stipulation for Certification UponConsent Election approved on May 29, 1974, an elec-tion by secret ballot was conducted on June 20, 1974,under the direction and supervision of the ActingRegional Director for Region 1 among the employ-ees inthe stipulated unit. At the conclusion of theelection the parties were furnished a tally of ballotswhich showed that of approximately 43 eligible vot-ers 45 cast ballots, of which 22 were for and 21against the Petitioner. There were two challengedballots. The challenged ballots are sufficient to affectthe results of the election.Pursuant to Section 102.69(c) of the Board's Rulesand Regulations,Series 8,as amended, the ActingRegional Director conducted an investigation and onAugust 23, 1974, issued his report on challenged bal-lots in which he recommended that the challenges tothe ballots of Josephine DiCaprio and Elvira Coia besustained and that the Union be certified. Thereafter,the Employer filed timely exceptions to the ActingRegional Director's report.On November 20, 1974, the Board issued a Deci-sion and Order Directing Hearing, in which the Re-gional Director for Region 1 was directed to cause ahearing to be conducted with respect to the issuesraised by the above challenges. Pursuant to theBoard's Order, a hearing was held in Providence,Rhode Island, on December 4, 1974. On January 9,1975, a Hearing Officer's report on challenged bal-lots issued, in which it was recommended that thechallengesto the ballots of Josephine DiCaprio andElvira Coia be sustained and certification of repre-sentative be issued. The Employer thereafter filedtimely exceptions to the Hearing Officer's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in the case, the Boardmakes the following findings of fact:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims to rep-resentcertain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated and we find that the fol-lowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.All production and maintenance employees em-ployed at the Employer's Esten Avenue, Paw-tucket,Rhode Island, plant, but excluding allother employees, all office and plant clerical em-ployees, administrative and executive and pro-fessional employees, and supervisors as definedin the Act.5.The Board has considered the Hearing Officer'sreport on challenged ballots, the Employer's excep-tions and brief, the Petitioner's answering brief, andthe entire record in this case, and hereby adopts theHearing Officer's findings, conclusions, and recom-mendations only to the extent consistent herewith.The Employer contends that the evidence is insuf-ficient to find that DiCaprio is a supervisor, or thatCoia is a plant clerical. The Employer also contendsthat, regardless of what the evidence shows, the par-ties agreed to include both individuals in the unitbefore signing the stipulation in order to expedite theholding of the election, and that the Board shouldfind that such an agreement is binding, in accor-dance with the holding inBanner Bedding, Inc.'We find the Employer's argument unpersuasive inthe circumstances of this case. InBanner,eventhough an oral prestipulation agreement was foundto be binding on the parties with respect to a specificindividual's exclusion from the unit, the language ofthe decision carefully limits those situations whereinthe Board will honor an exception to the establishedrule requiring a written agreement.' The conditionsunder which such agreements will be honored by theBoard require complete accord by the parties as tothe existence of the agreement, as well as its terms,and an understanding that the prestipulation agree-ment forecloses postelection litigation of issues whichcould have been presented prior to the election butwhich the parties chose to forego in order to obtainthe early scheduling of an election. Specifically leftout of the holding inBannerwas the question of thevalidity of oral agreements with respect to statutoryexclusions.'214 NLRB No 139 (1974).2Norris-Thermador Corporation,119 NLRB 1301 (1958).7For the reason stated in his dissent inBannerBedding,Member Kenne-dy would notconsider any oral preelection agreement with respect to issuesof eligibility as a definitive resolution of such issues He would honor asfinal and bindingonly awritten agreementsigned by the parties whichresolves issuesof eligibilityNorris-Thermador Corporation, supraAccord-219 NLRB No. 58 ESTENDYEINGAND FINISHINGCO., INC.We find that the Employer's exceptions to theHearing Officer's report recommendingsustainingthe Petitioner's challenge to the ballot of DiCaprio tobe without merit. The Petitioner's challenge raised astatutoryissue, i.e.,DiCaprio's supervisory status un-der Section 2(11) of the Act. Our decision inBanneris not to be read as precluding a challenge based on astatutory exclusion.Nor do we find merit in theEmployer's exceptions to the Hearing Officer's rulingwith respect to Coia's ballot. Unlike the DiCapriochallenge, the challenge to Coia's ballot does notraise a statutoryissue,but we note that the Employerdid not raise theBannercontention before the Re-gional Director during the postelection investigationof the challenge to her ballot. We further note that -atno time until after the Hearing Officer's report issueddid the Employer raise theBannerissue.We aretherefore persuaded that there was, in fact, no firmand binding agreement between the parties as con-templated in our decision inBanner.Having con-cluded that the challenges to the ballots of DiCaprioand Coia are properly before us for resolution, weshall resolve these challenged ballots in accordancewith established Board policy.The record shows that DiCaprio does not have au-thority to hire or fire, is hourly paid, punches a time-clock and, according to her own testimony, spendsmost of her time doing production work in the samemanner as the other approximately 6 to 10 employeesin the winding department. As part of her duties shebrings new work from another department, and re-cords and distributes it. All of these duties take upless than 1 hour of her 8-hour day. Although Di-Caprio's supervisor asked her to tell the other em-ployees in the department to get back to work if theywere not keeping busy, she does not have the author-ity to impose any disciplinary measures on other em-ingly, hefinds it unnecessary to reach the issues as to whether there was anoral agreementbetween thepartieswith respect to the eligibility of Di-Caprio and Coia.287ployees, nor has she ever recommended such actionbe taken. Finally, the fact that her wages are 10 per-cent higher than the other employees in the depart-ment is readily explainable in tems of her greater ten-ure and experience.Accordingly, we find that Josephine DiCaprio isnot a supervisor within the meaning of Section 2(11)of the Act and shall direct the Regional Director toopen and count her ballot.With respect to Elvira Coia's alleged status as aplant clerical, the record shows, and the Hearing Of-ficer found, that her duties consist essentially of thefollowing: receiving materials; moving webs to theirproper location; keeping inventories; dispensing thewebs to the dyehouse after picking up the writtenorders from the office; cutting sample swatches;measuring the rolls; and following up the work in thedyehouse. Furthermore, the record shows that em-ployee Tony Melo, who works with Coia, does mostof the physical work involved with her duties, leavingher essentially only the stock control function as herprimary duty.We find, therefore, in accordance with the HearingOfficer, that Elvira Coia is a plant clerical and is notwithin the appropriate unit, and sustain Petitioner'schallenge to her ballot.DIRECTIONIt is hereby directed that as part of the investiga-tion to ascertain representatives for the purpose ofcollective bargaining with the Employer, the Region-alDirector for Region 1 shall, pursuant to theBoard's Rules and Regulations, within 10 days fromthe date of this Decision and Direction open andcount the ballot of Josephine DiCaprio, the challengeto which has been overruled herein, and thereafterprepare and cause to be served on the parties a re-vised tally of ballots, including therein the count ofsaid challenged ballot on the basis of which he shallissue the appropriate certification.